DETAILED ACTION


Allowable Subject Matter
Claims 1-4, 6-10, 13-15 and 17-21 do not have art applied.
The prior art of record to Flock et al US 6,352,517 IDS item 1 in view of Brand et al. on 892 mailed 7/26/16 and Droitcour et al. US 2010/0152600 disclose a respiratory motion detection device that uses an illuminator and a detector to determine chest movement but does not disclose determining inhalation and expiration transitions from the peak positions of a standard deviation signal determined from the temporal respiratory motion signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791           
/ALLEN PORTER/Primary Examiner, Art Unit 3792